 
Exhibit 10.39
 

[*          *]   Portions of the this exhibit have been omitted pursuant to a
request for confidential treatment pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 
PRODUCTS PURCHASE AGREEMENT
 
THIS PRODUCTS PURCHASE AGREEMENT (this “Agreement”), is entered into and
effective as of the 16th day of February, 2011 (the “Effective Date”), by and
between Rockwell Medical Technologies, Inc., a Michigan corporation
(“Rockwell”), and DaVita Inc., a Delaware corporation (“DaVita”) on behalf of
itself and the DaVita Facilities (as defined in Recital B). Capitalized terms
used herein and not otherwise defined herein shall have the meaning set forth in
Article XVIII.
 
RECITALS
 
A. Rockwell is in the business of manufacturing and selling dialysis products
and supplies, including the dialysis products and supplies set forth on
Exhibit A attached hereto and incorporated herein by this reference (each a,
“Product”, and collectively, the “Products”).
 
B. DaVita owns (in whole or in part) and/or manages dialysis and vascular access
facilities, clinics or units located throughout the United States and its
territories (each a, “DaVita Facility”, and collectively, the
“DaVita Facilities”).
 
C. DaVita, on behalf of itself and the DaVita Facilities, desires to purchase
and acquire from Rockwell, and Rockwell desires to supply and sell to DaVita and
the DaVita Facilities, the Products, subject to all of the terms and conditions
set forth in this Agreement.
 
In consideration of the foregoing premises and mutual covenants, agreements,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
 
ARTICLE I

 
PURCHASE AND SALE OF PRODUCTS AND REPORTS
 
1.1 Sale and Purchase.  During the Term (as defined in Section 2.2), and subject
to the terms and conditions of this Agreement, Rockwell will sell, supply,
convey, transfer, assign and deliver the Products to DaVita and the DaVita
Facilities in such quantities as DaVita and/or the DaVita Facilities may order
from time to time.
 
1.2 Product Commitment.  DaVita covenants and agrees [*





--------------------------------------------------------------------------------



 



*]
 
1.3 Monthly Reports.  Each month during the Term, Rockwell shall deliver a
report to DaVita in accordance with DaVita’s specifications, which
specifications will be given to Rockwell by DaVita. Each monthly report, at a
minimum, shall (a) show all purchases of the Products made by each DaVita
Facility by Product or Product categories, (b) include year-to-date purchase
figures for each DaVita Facility, and (c) include any other information
reasonably requested by DaVita relating to each DaVita Facility’s purchases of
the Products pursuant to this Agreement.
 
1.4 Notice of Changes to Product Labeling.  If, at any time during the Term,
Rockwell or any applicable Governmental Authority determines that there must be
an amendment, change, revision and/or modification to the product labeling,
safety information, and/or any other information relating to any particular
Product (a “Product Labeling Event”), Rockwell shall within [*          *] of
any such Product Labeling Event, deliver a written notice to DaVita which:
(a) describes in reasonable detail any such Product Labeling Event, (b) explains
in reasonable detail the reasons and the causes for any such Product Labeling
Event, and (c) includes a copy of such amendment, change, revision and/or
modification to the product labeling, safety information, and/or any other
information relating to any such particular Product (the “Product Label Change
Notice”). Rockwell shall respond to any questions, inquiries or requests for
additional information that DaVita or any DaVita Facility may have with respect
to any Product Label Change Notice and shall assist DaVita and the DaVita
Facilities in understanding how, if at all, any Product Labeling Event may
[*          *].
 
ARTICLE II

 
TERM AND TERMINATION
 
2.1 Term.  This Agreement shall commence on the Effective Date, and shall
continue in effect until December 31, 2013 (the “Initial Term”), unless sooner
terminated in accordance with the provisions of this Article II.
 
2.2 Renewal.  If, upon the expiration of the Initial Term, the parties hereto
have not negotiated, executed and delivered (a) a new agreement relating to the
subject matter hereof or (b) an extension of this Agreement, this Agreement
shall continue until the earlier of either party hereto providing ninety
(90) days prior written notice of termination to the other party hereto or the
parties entering into a new agreement relating to the subject matter hereof or
an extension of this Agreement (the Initial Term, together with any such
extension shall be referred to as the “Term”).
 
2.3 DaVita Termination Rights.  This Agreement may be terminated by DaVita as
follows:
 
(a) [*          *] in the event of a breach by Rockwell of any of its covenants
and obligations set forth in Articles VI or IX; or
 
(b) Upon [*          *] prior written notice to Rockwell, in the event of a
breach by Rockwell of any representation, warranty, covenant or obligation of
Rockwell contained in this Agreement (other than the covenants and obligations
set forth in Articles VI or IX), and Rockwell fails to cure such breach within
[*          *] following the date of such notice; or
 
(c) [*          *] upon the occurrence of any of the following: (i) Rockwell
files a voluntary petition in bankruptcy seeking protection from creditors (a
“Bankruptcy Filing”); or (ii) Rockwell fails to contest an involuntary
Bankruptcy Filing made against it or, despite contesting such

2



--------------------------------------------------------------------------------



 



Bankruptcy Filing, fails to obtain its dismissal within sixty (60) days from its
filing; or (iii) a trustee or custodian is appointed for a substantial portion
of or all of the assets of Rockwell; or (iv) Rockwell fails to pay its debts as
they become due or admits its inability to do so (each of the foregoing, an
“Insolvency Event”); or
 
(d) [*          *] in the event there is a change in Rockwell’s status which
excludes it from participation in any federal health care program, as defined
under 42 U.S.C. § 1320a-7b(f).
 
2.4 Rockwell Termination Rights.  This Agreement may be terminated by Rockwell
as follows:
 
(a) [*          *] in the event of a breach by DaVita of any of its covenants
and obligations set forth in Article IX; or
 
(b) Upon [*          *] prior written notice to DaVita, in the event of a breach
by DaVita of any representation, warranty, covenant or obligation of DaVita
contained in this Agreement (other than the covenants and obligations set forth
in Article IX or Section 17.1), and DaVita fails to cure such breach within
[*          *] following the date of such notice; or
 
(c) [*          *] upon the occurrence of an Insolvency Event with respect to
DaVita; or
 
(d) [*






 
                    *]
 
(e) Upon [*          *] advance written notice to DaVita in the event of a
breach by DaVita of Section 17.1, and DaVita fails to cure such with breach
within [*          *] following the date of such notice; or
 
(f) [*          *] in the event there is a change in DaVita’s status which
excludes it from participation in any federal health care program, as defined
under 42 U.S.C. § 1320a-7b(f).
 
2.5 Effect of Termination.  Termination of this Agreement will not release
either party hereto from any liability or obligation which, at the time of such
termination, has already accrued or which thereafter may accrue in respect to
any act or omission of any party hereto prior to such termination, nor will any
such termination affect in any way the survival of any right, duty or obligation
of any party hereto, which is expressly stated elsewhere in this Agreement to
survive the termination.
 
ARTICLE III

 
PURCHASE PRICE AND OTHER PRICING COVENANTS
 
3.1 Purchase Price.  The purchase price for each Product is set forth on
Exhibit A (collectively, the “Purchase Price”). The Purchase Price includes [*


3



--------------------------------------------------------------------------------



 



 
                              *]. In the event that DaVita and/or any DaVita
Facility requires any Product to be shipped outside of [*          *], DaVita
and Rockwell shall [*
 





              *]
 
3.2 Taxes.  Rockwell covenants and agrees that neither DaVita nor any DaVita
Facility shall be liable for any taxes including any excise, gross receipts,
gross earnings, gross value, property, income taxes measured on Rockwell’s
income, or other taxes, other than applicable sales taxes, with respect to the
purchase and sale of the Products.
 
3.3 Pricing Covenant. Rockwell represents and warrants to DaVita that [*





                                                  *]
 
3.4 [*










                 *]
 
3.5 Warrant.  [*          *], Rockwell agrees to provide DaVita with a warrant
in the form attached to this Agreement as Exhibit E (the “Warrant”) to purchase
up to one hundred thousand (100,000) shares of Rockwell’s common stock (the
“Warrant Shares”). The Warrant Shares will have an exercise price equal to one
hundred ten percent (110%) of the closing bid price per share of Rockwell’s
common stock as quoted on NASDAQ on (a) the trading date immediately preceding
the date on which this Agreement is executed by the parties if such execution
occurs at or before 4:00 p.m. Eastern time or (b) the date on which this
Agreement is executed by the parties if such execution occurs after 4:00 p.m.
Eastern time. The Warrant will expire at the earlier of (i) the close of
business on the ninetieth (90th) day immediately following the completion of the
Initial Term or (ii) the termination of this Agreement by Rockwell pursuant to
Section 2.4. The Warrant will become exercisable on the first day immediately
following the end of the Initial Term and may be exercised in whole or in part
at any time after it becomes exercisable until its expiration by the submission
of an exercise notice in the form attached as an exhibit to the Warrant. If the
Warrant expires prior to the date it


4



--------------------------------------------------------------------------------



 



becomes exercisable, the Warrant shall not be exercisable. The Warrant Shares
issuable upon exercise of the Warrant shall bear a legend restricting transfer.
The Warrants Shares shall not be transferable and the Warrant shall bear a
legend to that effect.
 
ARTICLE IV

 
PURCHASE ORDERS; DELIVERY; DEDICATED CUSTOMER SERVICE REPRESENTATIVE
 
4.1 Purchase Orders and Delivery.  Each Product shall be delivered by Rockwell
to DaVita and/or the DaVita Facilities pursuant to the terms of each purchase
order submitted by DaVita or any DaVita Facility. [*
 
4.2 Dedicated Customer Service Representatives.  Rockwell hereby agrees and
covenants that it shall provide DaVita with reasonable access to one or more
dedicated customer service representatives (each a, “Service Representative”)
who shall be available to promptly respond to and address any issues that DaVita
and/or any DaVita Facility may have with respect to any of the Products (the
“Customer Services”). Rockwell further agrees and covenants that each Service
Representative shall perform the Customer Services in the highest professional
manner.
 
4.3 Return Goods Policy.  Rockwell hereby represents and warrants to DaVita that
attached hereto as Exhibit D is a true, correct and complete copy of Rockwell’s
“Return Goods Policy” (the “Return Goods Policy”). Notwithstanding anything to
the contrary set forth in the Return Goods Policy, DaVita or a DaVita Facility,
as applicable, reserves the right to inspect all Products and to reject any or
all of the Products which are, in DaVita’s or a DaVita Facility’s, as
applicable, sole and absolute discretion, incorrectly shipped, defective,
damaged, contaminated or otherwise not in compliance with the warranties granted
or assigned hereunder. [*
                                                                      
                                                                       
                                                                       
                                                                       
         *]
DaVita or any DaVita Facility shall also have the right to return any of the
Products pursuant to the terms and conditions set forth in the Return Goods
Policy that do not conflict with this Section 4.3.  Rockwell shall provide
DaVita with at least thirty (30) days prior written notice of any changes to the
Return Goods Policy.
 
ARTICLE V

 
PAYMENT TERMS
 
All purchases by DaVita or any DaVita Facility of Products pursuant to this
Agreement shall be paid on terms [*          *]. DaVita or any DaVita Facility
may withhold payment on the portion


5



--------------------------------------------------------------------------------



 



of any invoice for which DaVita or such DaVita Facility, as applicable, has a
bona fide dispute if it: (a) pays all undisputed amounts, (b) notifies Rockwell
of such invoice dispute, and (c) provides to Rockwell a reconciliation of
charges and any documentation necessary to support its claimed adjustment. The
parties hereto agree to use their commercially reasonable efforts to resolve any
such invoice dispute within [*          *] of Rockwell’s receipt of such invoice
dispute notice from DaVita or any DaVita Facility, as applicable.
 
ARTICLE VI

 
FAILURE TO SUPPLY
 
In the event of Rockwell’s failure or inability to supply any Product within and
for the time period required by DaVita or any DaVita Facility, as applicable,
including as a result of a force majeure event (e.g. act of God, fire, casualty,
flood, war, act of terrorism, strike, lockout, labor trouble, failure of public
utilities, injunction, epidemic, riot, insurrection or any other circumstances
beyond the reasonable control of the party asserting it) (a “Failure to Supply
Event”), Rockwell covenants and agrees that it shall (a) give notice
[*          *] under the circumstances to DaVita of such Failure to Supply
Event, unless an order of a regulatory agency or other action arising out of
patient safety concerns requires the giving of shorter notice; [*









          *] Rockwell further covenants and agrees that during the period that a
Failure to Supply Event is occurring, none of the Committed DaVita Facilities
shall be subject to the Product Commitment.
 
ARTICLE VII
 
[*          *]
 
Rockwell agrees and covenants to DaVita that it shall, at all times during the
Term, to allow for the continuous and uninterrupted supply of each of the
Products to DaVita and the DaVita Facilities to enable the physicians at the
DaVita Facilities to treat their patients: [*


6



--------------------------------------------------------------------------------



 



          *] Rockwell and DaVita agree to continuously work together and use
their best efforts to increase and improve the [*          *] for each Product
maintained by Rockwell for use exclusively by DaVita and the DaVita Facilities.
 
ARTICLE VIII

 
ADDITIONAL PRODUCTS AND REPLACEMENT PRODUCTS
 
8.1 Additional Products.  Throughout the Term, Rockwell shall provide to DaVita
and the DaVita Facilities the right to purchase and/or lease all current or new
products manufactured, utilized, licensed, sold or distributed by Rockwell or
any of its Affiliates (including products and product lines acquired by Rockwell
or any of its Affiliates as a result of an acquisition, merger or other
transaction involving Rockwell or any of its Affiliates) that are or that become
Commercially Available and which are not already covered by this Agreement or by
any other agreement, whether written or oral, between the parties hereto (such
products are collectively referred to as “Additional Products” and individually
as an “Additional Product”). Rockwell agrees to include DaVita in all of its and
its Affiliates distributions of customer announcements regarding Rockwell’s or
its Affiliates’ Additional Products. The purchase price for any such Additional
Products shall be negotiated by the parties hereto in good faith and the
agreed upon purchase price shall be memorialized in writing as a supplement or
amendment to this Agreement. Rockwell covenants and agrees that it shall only
make an offer for the sale of any Additional Product(s) to DaVita’s
Vice-President of Clinical Operations, Chief Medical Officer, or Vice-President
of Purchasing, and not to any DaVita Facility directly; provided that the
purchase of any Additional Product by DaVita or any DaVita Facility through a
Rockwell product catalog made generally available to the dialysis community
shall not be a breach by Rockwell of this Section 8.1. If Rockwell or any of its
Affiliates acquires any Additional Product(s) as a result of an acquisition,
merger or other transaction involving Rockwell or any of its Affiliates with a
Person with which DaVita or a DaVita Facility, as applicable, already has a
purchase or rebate arrangement whether written or oral (a “Prior Agreement”),
Rockwell or such Affiliate covenants and agrees that it shall continue to abide
by all of the terms and conditions of such Prior Agreement or if DaVita
requests, such Additional Product(s) shall be included in this Agreement on
terms to be negotiated and determined by the parties hereto as provided in this
Section 8.1.
 
8.2 Replacement Products.  If at anytime during the Term, Rockwell or any of its
Affiliates introduces a product or offering that is a replacement for an
existing Product covered by this Agreement, whether developed by Rockwell or any
of its Affiliates or acquired by Rockwell or any of its Affiliates in connection
with any transaction (a “Replacement Product”), Rockwell will allow (or will
cause its Affiliate to allow) DaVita or any DaVita Facility, as applicable, to
purchase such Replacement Product at the same price as the Product it is
replacing or is ultimately intended to replace.
 
ARTICLE IX

 
CONFIDENTIAL INFORMATION COVENANTS
 
9.1 Confidential Information.
 
(a) No Disclosure of Confidential Information.  The Non-Disclosing Party (as
defined in Article XVIII) agrees that in connection with the transactions
contemplated by this Agreement and the relationship of the parties hereto, it
will have access to Confidential Information of the Disclosing Party (as defined
in Article XVIII) and that such Confidential Information is vital, sensitive,
confidential and proprietary to the Disclosing Party. Therefore, the
Non-Disclosing Party agrees that during the Term and


7



--------------------------------------------------------------------------------



 



for the longest time permitted under applicable law after the Term, that it will
(i) hold any Confidential Information delivered or communicated to it by the
Disclosing Party in the strictest confidence, including taking all reasonable
precautions to prevent the inadvertent disclosure of the Confidential
Information to any unauthorized third party or parties and (ii) not, at any time
without the Disclosing Party’s express written consent, which consent may be
withheld by the Disclosing Party in its sole and absolute discretion
(A) disclose, reproduce, display, perform, record, broadcast, transmit,
distribute, modify, translate, combine with other information or materials,
create derivative works based on, exploit commercially or otherwise use the
Confidential Information in any manner or medium whatsoever, (B) disclose or
publicize any of the Confidential Information or the terms of this Agreement to
any third party or parties, or (C) discuss with, or otherwise disclose or reveal
to, any third party or parties any information relating to the Disclosing
Party’s business or the Non-Disclosing Party’s duties or responsibilities to the
Disclosing Party, regardless of whether such information constitutes
Confidential Information. Notwithstanding anything to the contrary herein, the
Non-Disclosing Party shall have the right to disclose any of the terms or
provisions of this Agreement upon any determination by the Non-Disclosing Party
that such disclosure is necessary in connection with the compliance by the
Non-Disclosing Party with any legal requirement, including applicable
obligations and requirements pursuant to federal and state securities laws and
listing standards.
 
(b) Retention and Destruction of Confidential Information.  The Non-Disclosing
Party shall not take or retain any Confidential Information that is in written,
email, computerized, model, sample, or other form capable of physical delivery,
upon or after the expiration or earlier termination of this Agreement for any
reason without the prior written consent of the Disclosing Party, which consent
may be withheld by the Disclosing Party in its sole and absolute discretion. At
any time upon the request of the Disclosing Party, the Non-Disclosing Party
shall promptly redeliver to the Disclosing Party or destroy all written
materials containing or reflecting any information contained in the Confidential
Information (including all copies, extracts or other reproductions) and agree to
destroy all documents, memoranda, notes and other writings whatsoever (including
all copies, extracts or other reproductions), prepared by the Non-Disclosing
Party based on the information contained in the Confidential Information.
Notwithstanding the return or destruction of the Confidential Information, the
Non-Disclosing Party will continue to abide by its obligations of
confidentiality and other obligations hereunder.
 
(c) Exceptions to Confidential Information.  Notwithstanding anything to the
contrary herein, Confidential Information shall not include any information that
(i) was already known to the Non-Disclosing Party at the time of disclosure by
the Disclosing Party free of any restriction, (ii) is generally available to the
public or becomes publicly known through no wrongful act of the Non-Disclosing
Party, or (iii) is received by the Non-Disclosing Party from a third-party who
has a legal right to provide such information to the Non-Disclosing Party.
 
(d) Use of Trademarks and Other Intellectual Property.  Each party hereto agrees
not to internally or externally use, release, publish or distribute any
materials or information (including advertising and promotional materials)
containing the names, tradenames, or trademarks or other intellectual property
right of the other party hereto without the express prior written consent of
such other party hereto.
 
(e) Disclosures of Confidential Information Required By Law.  In the event that
the Non-Disclosing Party is required by law (by oral questions, interrogatories,
request for information or documents, subpoena, civil investigative demand or
any other similar process) to disclose any Confidential Information, the
Non-Disclosing Party agrees to provide the Disclosing Party with prompt written
notice of such request(s) (but in no event later than [*          *] after the
receipt of such request(s)) and shall consult with the Disclosing Party as to
the advisability of taking legally advisable


8



--------------------------------------------------------------------------------



 



steps to resist or narrow such request(s). Notwithstanding the foregoing, if
disclosure of such Confidential Information is required by law, the
Non-Disclosing Party will (i) furnish only that portion of the Confidential
Information which, in the reasonable opinion of the Non-Disclosing Party’s
counsel, after consultation with the Disclosing Party’s counsel, it is legally
obligated to disclose, and (ii) use its best efforts to obtain an order or other
reliable assurances that confidential, non-public treatment will be accorded to
all such disclosed Confidential Information.
 
(f) Employees, Agents, Representatives, Etc.  For purposes of this Section 9.1,
any Confidential Information received by any director, officer, member, manager,
partner, employee, agent, subcontractor, advisor or representative of the
Non-Disclosing Party pursuant to the terms and conditions of this Agreement
shall be deemed received by the Non-Disclosing Party and any breach by such
persons of this Section 9.1 shall be deemed a breach by the Non-Disclosing Party
of this Agreement.
 
9.2 Enforcement.  The Non-Disclosing Party expressly acknowledges and agrees
that the restrictions contained herein are reasonable in terms of duration and
scope restrictions and are necessary to protect the Confidential Information and
the goodwill of the business of the Disclosing Party, and the Non-Disclosing
Party agrees that it shall not challenge the validity or enforceability of the
restrictions contained herein. The Non-Disclosing Party agrees that money
damages would not be an adequate remedy for any breach of this
Article IX. Therefore, in the event of a breach or threatened breach of the
provisions of this Article IX by the Non-Disclosing Party, the Disclosing Party
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violation of the provisions
of this Article IX (without proving monetary damages or posting a bond or other
security).
 
ARTICLE X

 
REPRESENTATIONS AND WARRANTIES OF ROCKWELL
 
Rockwell hereby represents and warrants to DaVita as follows:
 
10.1 Standing and Authority.  Rockwell has the requisite corporate power, right
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. Rockwell’s execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of Rockwell.
 
10.2 Execution; Delivery; Binding Effect.  This Agreement has been duly executed
and delivered by Rockwell, and constitutes the legal, valid and binding
obligation of Rockwell, enforceable against Rockwell in accordance with its
terms.
10.3 No Conflicts.  Neither the execution, delivery or performance of this
Agreement by Rockwell nor the consummation of the transactions contemplated in
this Agreement, shall (a) conflict with, contravene or result in a breach of any
statute or administrative regulation, or of any law, rule, regulation,
ordinance, order, writ, injunction, judgment, or decree of any Governmental
Authority or of any arbitration award to which Rockwell is a party or by which
any of the properties or assets of Rockwell are or may be bound; or (b) conflict
with, contravene or violate any agreement, understanding or arrangement to which
Rockwell is a party or by which any of the properties or assets of Rockwell are
or may be bound.
 
10.4 Title.  Rockwell possesses good and marketable title to all of the Products
free and clear of any and all liens, mortgages, charges, security interests,
pledges or other encumbrances or adverse claims of any nature, whether arising
by agreement, operation of law or otherwise (collectively, “Liens”).


9



--------------------------------------------------------------------------------



 



Rockwell has the right to convey and in connection with the transactions
contemplated by this Agreement will convey to DaVita and/or the DaVita
Facilities, as applicable, good and marketable title to all of the Products
acquired hereunder, free and clear of any and all Liens.
 
10.5 Licenses, Permits, and Compliance with Laws.  Rockwell has all rights,
licenses, permits and consents necessary to sell the Products to DaVita and the
DaVita Facilities and to perform its obligations hereunder during the Term.
Rockwell is and has at all times been in and during the Term shall be in
compliance with all federal, state and local laws, statutes, rules, and
regulations applicable to its business and the performance of its obligations
under this Agreement. No Product delivered hereunder during the Term is or will
be adulterated or misbranded within the meaning of the FFDCA, or within the
meaning of any applicable state or municipal law, or is or will be a product
which may not be introduced into interstate commerce. During the Term, Rockwell
shall immediately inform DaVita following its receipt of any information which
states that the integrity or legal status of any Product provided hereunder has
been called into question by any retailer, wholesaler, or state or federal
authority, or that any Product sold to DaVita or any DaVita Facility hereunder
is suspected of being counterfeit, stolen, adulterated, misbranded or otherwise
an unlawful product and shall provide DaVita with prompt written confirmation of
any such event, including copies of any and all documents related thereto.
DaVita’s and the DaVita Facilities’ use of the Products in accordance with their
intended use shall not infringe upon any ownership rights of any other Person or
upon any patent, copyright, trademark, or other intellectual property or
proprietary right or trade secret of any third party.
 
10.6 Products.  Each Product purchased during the Term [*










          *]
 
10.7 Expired Product.  Rockwell will use its best efforts not to ship to DaVita
or any DaVita Facility expired Product [*




                              *]
 
10.8 Health Care Programs.  Rockwell is not currently (a) named on any of the
following lists (i) HHS/OIG List of Excluded Individuals/Entities, (ii) GSA List
of Parties Excluded from Federal Programs or (iii) OFAC “SDN and Blocked
Individuals” and (b) under investigation or otherwise aware of any circumstances
which would result in Rockwell being excluded from participation in any federal
health care program, as defined under 42 U.S.C. § 1320a-7b(f).
 
All warranties granted or assigned under this Article X will continue in full
force and effect notwithstanding transfer of title to any Product to or by
DaVita or any DaVita Facility to any other


10



--------------------------------------------------------------------------------



 



DaVita Facility. All warranties granted under this Agreement shall survive
inspection, acceptance and payment of the Products.
 
ARTICLE XI

 
REPRESENTATIONS AND WARRANTIES OF DAVITA
 
DaVita hereby represents and warrants to Rockwell as follows:
 
11.1 Standing and Authority.  DaVita has the requisite corporate power, right
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. DaVita’s execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of DaVita.
11.2 Execution; Delivery; Binding Effect.  This Agreement has been duly executed
and delivered by DaVita, and constitutes the legal, valid and binding obligation
of DaVita, enforceable against DaVita in accordance with its terms.
 
11.3 No Conflicts.  Neither the execution, delivery or performance of this
Agreement by DaVita nor the consummation of the transactions contemplated in
this Agreement, shall (a) conflict with, contravene or result in a breach of any
statute or administrative regulation, or of any law, rule, regulation,
ordinance, order, writ, injunction, judgment, decree of any Governmental
Authority or of any arbitration award to which DaVita is a party or by which any
of the properties or assets of DaVita are or may be bound; or (b) conflict with,
contravene or violate any provision of any agreement, understanding or
arrangement to which DaVita is a party or by which any of the properties or
assets of DaVita are or may be bound.
 
11.4 Compliance with Laws.  DaVita has all rights, licenses, permits and
consents necessary to perform its obligations hereunder during the Term. DaVita
is and has at all times been in and during the Term shall be in compliance with
all federal, state and local laws, statutes, rules, and regulations applicable
to its business and the performance of its obligations under this Agreement.
 
11.5 Health Care Programs.  DaVita is not currently (a) named on any of the
following lists (i) HHS/OIG List of Excluded Individuals/Entities, (ii) GSA List
of Parties Excluded from Federal Programs or (iii) OFAC “SDN and Blocked
Individuals” and (b) under investigation or otherwise aware of any circumstances
which would result in DaVita being excluded from participation in any federal
health care program, as defined under 42 U.S.C. § 1320a-7b(f).
 
ARTICLE XII

 
INDEMNIFICATION AND INSURANCE
 
12.1 Indemnification of DaVita.  Rockwell agrees to defend, indemnify and hold
DaVita, its Affiliates and the DaVita Facilities and each of their respective
directors, officers, members, managers, partners, employees and agents
(collectively, the “DaVita Indemnitees”) harmless from and against any and all
causes of action (at law or in equity), actions, claims, costs, suits,
liabilities, judgments, settlements, demands, losses, damages, proceedings
and/or expenses of all kinds (including reasonable attorneys’ fees, witnesses’
fees, investigation expenses, and any other expenses incident thereto)
(collectively, “Losses”) that the DaVita Indemnitees may sustain or incur as a
result of [*


11



--------------------------------------------------------------------------------



 



          *]
 
12.2 Indemnification of Rockwell.  DaVita agrees to defend, indemnify and hold
Rockwell and its Affiliates and each of their respective directors, officers,
members, managers, partners, employees and agents (collectively, the “Rockwell
Indemnitees”) harmless from and against any and all Losses that the Rockwell
Indemnitees may sustain or incur as a result of [*










          *]
 
12.3 Indemnification Procedure for Third Party Claims.  If any DaVita Indemnitee
or any Rockwell Indemnitee entitled to indemnification under this Article XII
(the “Indemnified Party”) receives notice of the assertion of any claim, or the
commencement of any suit, action or proceeding by any Person who is not a party
hereto or an Affiliate of a party hereto (a “Third Party Claim”) against such
Indemnified Party, the Indemnified Party shall give written notice regarding
such Third Party Claim to the party hereto that is required to provide
indemnification under this Article XII (the “Indemnifying Party”) within
[*          *] after learning of such Third Party Claim. The Indemnifying Party
shall have the right, upon written notice to the Indemnified Party (the “Defense
Notice”) within [*          *] after receipt from the Indemnified Party of
notice of such Third Party Claim, which Defense Notice by the Indemnifying Party
shall specify the counsel it will appoint to defend such Third Party Claim
(“Defense Counsel”), to conduct at its expense the defense against such Third
Party Claim in its own name, or if necessary in the name of the Indemnified
Party; provided, however, that: (a) the Indemnified Party shall have the right
to approve the Defense Counsel, which approval shall not be unreasonably
withheld, conditioned or delayed by the Indemnified Party and (b) as a condition
precedent to the Indemnifying Party’s right to assume control of such defense,
the Indemnifying Party must first enter into an agreement with the Indemnified
Party (in form and substance reasonably satisfactory to the Indemnified Party)
pursuant to which the Indemnifying Party agrees to be fully responsible for any
and all Losses relating to such suit Third Party Claim and
unconditionally guarantees the payment and performance of any and all Losses
which may arise with respect to such Third Party Claim, subject to the terms and
conditions set forth in this Section 12. The Indemnifying Party shall not have
the right to assume control of, but may participate in, and the Indemnified
Party shall have the sole right to assume control of any Third Party Claim
which: (i) seeks a temporary restraining order, a preliminary or permanent
injunction or specific performance against the Indemnified Party, (ii) involves
criminal or quasi-criminal allegations against the Indemnified Party, (iii) if
unsuccessful would set a precedent that would materially interfere with, or have
a material adverse effect on, the business or financial condition of the
Indemnified Party, or (iv) imposes liability in the part of the Indemnified
Party for which the Indemnified Party is not entitled to indemnification under
this Article XII. If the Indemnifying Party is permitted to assume and control
the defense of any Third Party Claim and elects to do so, the Indemnified Party
shall have the right to employ counsel separate from counsel employed by the
Indemnifying Party in any such Third Party Claim and to participate in the
defense thereof, but the fees and expenses of such counsel employed by the
Indemnified Party shall be at the expense of the Indemnified Party unless
(A) the employment thereof has been specifically authorized by the Indemnifying
Party in writing, (V) the Indemnified Party has been advised by counsel that a
reasonable likelihood exists of a conflict of interest between the Indemnifying
Party and


12



--------------------------------------------------------------------------------



 



the Indemnified Party, or (C) the Indemnifying Party has failed to assume the
defense and employ counsel, in which case the fees and expenses of the
Indemnified Party’s counsel shall be paid by the Indemnifying Party. No
Indemnifying Party shall consent to the entry of any judgment or enter into any
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party if (w) such judgment or settlement would lead to liability or
create any financial or other obligation on the part of the Indemnified Party
for which the Indemnified Party is not entitled to indemnification hereunder,
(x) such judgment or settlement would result in the finding or admission of any
violation of any federal, state or local law, statute, ordinance or regulation,
(y) such judgment or settlement does not include as an unconditional term
thereof the giving by each claimant or plaintiff to each Indemnified Party of a
release from all liability in respect to such Third Party Claim, or (z) as a
result of such judgment or settlement, injunctive or other equitable relief
would be imposed against the Indemnified Party. In the event that the
Indemnifying Party fails to give the Defense Notice within [*          *] of
receiving notice of such Third Party Claim from the Indemnified Party, it shall
be deemed to have elected not to conduct the defense of such Third Party Claim,
or in the event the Indemnifying Party does deliver a Defense Notice within
[*          *] of receiving notice of such Third Party Claim from the
Indemnified Party and thereby elects to not conduct the defense of such Third
Party Claim, then in either such event the Indemnified Party shall have the
right to conduct and control the defense of such Third Party Claim in good faith
and to compromise and settle such Third Party Claim or consent to the entry of a
judgment of such Third Party Claim in good faith without the prior consent of
the Indemnifying Party. A failure by the Indemnified Party to give timely,
complete or accurate notice as provided in this Section 12.3 will not affect the
rights or obligations of the Indemnifying Party except and only to the extent
that, as a result of such failure, the Indemnifying Party entitled to receive
such notice was deprived of its right to recover any payment under its
applicable insurance coverage or was otherwise directly and materially damaged
as a result of such failure to give timely notice.
 
12.4 Indemnification Procedure for Direct Claims.  In the event the Indemnified
Party should have a claim against the Indemnifying Party hereunder which does
not involve a Third Party Claim (a “Direct Claim”), such Indemnified Party shall
transmit to the Indemnifying Party a written notice (the “Direct Indemnification
Notice”) containing an estimate of the amount of damages attributable to such
Direct Claim and the basis of such Indemnified Party’s request for
indemnification under this Article XII within [*          *] after learning of
such Direct Claim. If the Indemnifying Party does not notify such Indemnified
Party in writing within [*          *] from its receipt of the Direct
Indemnification Notice that the Indemnifying Party disputes the Direct Claim set
forth in such Direct Indemnification Notice, the Direct Claim specified by such
Indemnified Party in such Direct Indemnification Notice shall be deemed a
liability of the Indemnifying Party hereunder. If the Indemnifying Party has
timely disputed the Direct Claim set forth in such Direct Indemnification
Notice, as provided in this Section 12.4, such Direct Claim set forth in such
Direct Indemnification Notice shall be resolved by litigation.
 
12.5 [*










*]


13



--------------------------------------------------------------------------------



 



ARTICLE XIII

 
RECALL
 
In the event the FDA initiates a mandatory recall (i.e. the correction or
removal of a Product) or Rockwell believes in its sole discretion that it may be
necessary to conduct a recall (i.e. the correction or removal of a Product),
field market withdrawal, stock recovery, or other similar action with respect to
any of the Products (a “Recall”), Rockwell shall immediately notify DaVita of
such Recall. [*























          *]
 
ARTICLE XIV

 
OPEN RECORDS AND DISCOUNTS
 
14.1 Open Records.  To the extent required by § 1861(v)(1)(I) of the Social
Security Act, the parties hereto will allow the U.S. Department of Health and
Human Services, the U.S. Comptroller General, and their duly authorized
representatives, access to this Agreement and any records necessary to verify
the nature and extent of costs incurred pursuant to this Agreement during the
Term and for four (4) years following the last date any Products are furnished
by Rockwell to DaVita or any DaVita Facility under this Agreement. If Rockwell
carries out its obligations under this Agreement through a subcontract worth Ten
Thousand Dollars ($10,000) or more over a twelve (12) month period with a
related


14



--------------------------------------------------------------------------------



 



organization, the subcontract shall also contain an access clause to permit
access by the U.S. Department of Health and Human Services, the U.S. Comptroller
General, and their duly authorized representatives to the related organization’s
books and records. Nothing in this Section 14.1 is intended to waive any right
either party hereto may have under any applicable laws or regulations to retain
in confidence information included in records so requested.
 
14.2 Discounts.  Any discounts, rebates, incentives, and/or other reductions in
price issued by Rockwell to DaVita and/or any DaVita Facility under this
Agreement may constitute a discount within the meaning of 42 U.S.C.
§ 1320a-7b(b)(3)(A). DaVita and the DaVita Facilities may have an obligation to
properly disclose and appropriately reflect any such discounts, rebates,
incentives and/or other reductions in price to any state or federal program that
provides cost or charge based reimbursement to DaVita and/or any such DaVita
Facility for the items to which such discounts, rebates, incentives and/or other
reductions in price apply. In order to assist DaVita’s and the DaVita
Facilities’ compliance with any such obligations, Rockwell agrees that it shall
fully and accurately report all discounts, rebates, incentives and/or other
reductions in price on the invoices, coupons or statements submitted to DaVita
or any DaVita Facility and inform DaVita and/or any such DaVita Facility of
their obligations to report such discounts, rebates, incentives and/or other
reductions in price. In the event the value of any discounts, rebates,
incentives and/or other reductions in price are not known at the time of sale,
Rockwell shall fully and accurately report the existence of such discounts,
rebates, incentives and/or other reductions in price on the invoices, coupons or
statements submitted to DaVita and/or any DaVita Facility, inform DaVita and/or
any DaVita Facility of their obligations to report such discounts, rebates,
incentives and/or other reductions in price, and when the value of such
discounts, rebates, incentives and/or other reductions in price becomes known,
provide DaVita and/or any DaVita Facility with documentation of the calculation
of such discounts, rebates, incentives and/or other reductions in price and
identifying the specific Products purchased to which such discounts, rebates,
incentives and/or other reductions in price will be applied. Rockwell shall also
provide to DaVita and/or any DaVita Facility any other information that DaVita
and/or any DaVita Facility may request that is necessary for them to obtain in
order to comply with any such obligations, and Rockwell shall refrain from doing
anything which would impede DaVita and/or any DaVita Facility from meeting their
obligations under this Section 14.2 or any Medicare regulation.
 
ARTICLE XV

 
ACCESS AND POLICIES AND PROCEDURES
 
Rockwell acknowledges and agrees that (a) DaVita has informed Rockwell that
copies of all of DaVita’s applicable vendor relations policies and procedures
(the “Policies and Procedures”) that will be in effect during the Term will be
available for viewing by Rockwell during the Term by going to:
http://www.davita.com/about/company/?id=3902 and (b) Rockwell shall abide by all
such Policies and Procedures during the Term. Rockwell understands and agrees
that it must obtain DaVita’s prior written approval of all proposed educational,
marketing and promotional materials and of all presentations made by Rockwell
relating to any of the Products or any other Rockwell products, which approval
may only be given in writing by DaVita’s Vice President, Clinical Operations or
his authorized representative. DaVita’s Vice President, Clinical Operations or
his authorized representative agrees to notify Rockwell of his decision within
[*          *] following receipt of such request; otherwise, such request will
be deemed denied. No personnel or agent of Rockwell shall be permitted to access
any DaVita Facility without the prior written consent of DaVita’s Vice
President, Clinical Operations or his authorized representative.


15



--------------------------------------------------------------------------------



 



ARTICLE XVI

 
AUDIT
 
If DaVita disagrees with any computation or statement delivered by Rockwell to
DaVita or any DaVita Facility under this Agreement, DaVita may, within
[*          *] after the receipt of such computation or statement, audit any
such computation or statement. DaVita shall conduct any such audit during such
times as may be mutually agreed to by the parties hereto. In the event that
DaVita’s audit results in a number different from that set forth in the
computation or statement delivered by Rockwell to DaVita or any DaVita Facility,
DaVita shall deliver a written notice (an “Objection Notice”) to Rockwell
setting forth in reasonable detail any and all items of disagreement related to
such computation or statement. If DaVita does not deliver an Objection Notice
within such [*          *] period, the calculations set forth in any such
computation or statement shall be deemed final, conclusive and binding on the
parties hereto. Rockwell and DaVita will use their commercially reasonable
efforts to resolve any disagreements relating to any computation or statement,
but if they do not obtain a final resolution within [*          *] after
Rockwell has received the Objection Notice, then either Rockwell or DaVita may
refer the items in dispute to a nationally recognized firm of independent public
accounts as to which DaVita and Rockwell mutually agree (the “Firm”), to resolve
any remaining disagreements. Rockwell and DaVita will direct the Firm to render
a determination within [*          *] of its retention, and Rockwell and DaVita
and their respective agents and employees will cooperate with the Firm during
its engagement. The determination of the Firm will be conclusive and binding
upon DaVita and Rockwell, and DaVita or Rockwell, as applicable, will make any
payment owed to other party hereto within [*          *] of the Firm’s
determination. The Firm shall execute a confidentiality agreement in a form
reasonably acceptable to Rockwell and DaVita. [*

                                *]
 
ARTICLE XVII

 
ADDITIONAL ACKNOWLEDGEMENTS AND AGREEMENTS OF THE PARTIES
 
17.1 [*












                                                                            
                                *]
 
17.2 Business Model Change.  [*


16



--------------------------------------------------------------------------------



 



                                                                            
                     *]
 
17.3 Mixer Training.  [*          *] complete and appropriate training regarding
the use and maintenance of the Dri-Sate® Acid Mixer [*





                                *].
 
17.4 [*







                                                                            
                                *]
 
ARTICLE XVIII

 
CERTAIN DEFINED TERMS
 
The following terms as used herein have the following meaning:
 
“Affiliate” means, with respect to a Person, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.
 
“Business Day” means a day other than Saturday, Sunday or a public holiday on
which banks are authorized or required to be closed under the laws of the State
of California.
 
“Commercially Available” means any product that is approved by the FDA and
manufactured, utilized, sold or distributed anywhere in the United States by
Rockwell and/or any of its Affiliates.
 
“Confidential Information” means information not generally known outside the
disclosing party and/or any of its Affiliates (collectively, the “Disclosing
Party”) (unless as a result of a breach of any of the non-disclosing party’s
and/or any of its Affiliates’(collectively, the “Non-Disclosing Party’s”)
obligations imposed by this Agreement) or which is identified as confidential by
the Disclosing Party to the Non-Disclosing Party concerning the Disclosing
Party’s business and technical information, whether in written, computerized,
oral, tangible or intangible or other form, including: (a) the terms and
provisions of this Agreement, (b) any and all trade secrets concerning the
business, customers and affairs of the Disclosing Party, product specifications,
data, know-how, formulae, compositions, processes, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current and
planned research and development, current and planned manufacturing and
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, clinical
practices and patient protocols, computer software and programs (including
object code and source code), database technologies, systems, improvements,
devices, discoveries, concepts, methods, and information of the Disclosing Party
and any other information of the Disclosing Party, however documented, that is a
trade secret under applicable law, (c) any and all information concerning the
business and affairs of the Disclosing Party, including historical financial
statements, financial projections and budgets, rebates, discounts, payment
terms, pricing, historical and projected sales, capital spending


17



--------------------------------------------------------------------------------



 



budgets and plans, contractual arrangements, the names and background of key
personnel, contractors, agents, customers, suppliers and potential suppliers,
personnel training and techniques and materials, purchasing methods and
techniques, however documented, (d) the names and addresses, records and charts
and any other information concerning the Disclosing Party’s patients, and
(e) any and all notes, analysis compilations, studies, summaries and other
materials prepared by or for the Disclosing Party containing or based, in whole
or in part, upon any information included in the foregoing.
 
“FDA” means the United States Food and Drug Administration and any successor
thereto.
 
“FFDCA” means the United States Federal Food, Drug and Cosmetic Act of 1938 and
all regulations promulgated thereunder.
 
“Governmental Authority” means any multi-national, national, state, provincial,
local, governmental, judicial, public, quasi-public, administrative, regulatory
or self-regulatory authority, agency, commission, board, organization or
instrumentality.
 
“Person” means any individual or any group of individuals or any general
partnership, limited partnership, limited liability partnership, limited
liability company, professional limited liability company, corporation, joint
venture, trust, business trust, cooperative or association or any other
organization that is not a natural person and any combination of any such entity
or organization and any natural persons acting in concert, and the heirs,
executors, administrators, legal representatives, successors and assigns of any
“person” where the context so permits.
 
“Sale of DaVita” means any transaction or series of transactions pursuant to
which any Person or group of related Persons in the aggregate acquire(s)
(a) securities of DaVita possessing the voting power to elect a majority of
DaVita’s board of directors (whether by merger, consolidation, reorganization,
combination, sale or transfer of DaVita’s securities, securityholder or voting
agreement, proxy, power of attorney or otherwise) or (b) all or substantially
all of DaVita’s assets.
 
“Sale of Rockwell” means any transaction or series of transactions pursuant to
which any Person or group of related Persons in the aggregate acquire(s)
(a) securities of Rockwell possessing the voting power to elect a majority of
Rockwell’s board of directors (whether by merger, consolidation, reorganization,
combination, sale or transfer of Rockwell’s securities, securityholder or voting
agreement, proxy, power of attorney or otherwise) or (b) all or substantially
all of Rockwell’s assets.
 
“Transfer” means (a) any Sale of Rockwell, (b) Sale of DaVita, or (c) any sale,
transfer, assignment, pledge, mortgage, exchange, hypothecation, grant of a
security interest or other direct or indirect disposition or encumbrance of an
interest (including by operation of law) or the rights thereof. The term
“Transferred,” and other forms of the word “Transfer” shall have correlative
meanings.
ARTICLE XIX

 
MISCELLANEOUS
 
19.1 Entire Agreement; Amendments.  This Agreement, including its recitals and
exhibits, constitutes the entire agreement between the parties hereto and
supersedes any and all prior representations, warranties, statements, promises,
agreements and understandings between the parties hereto, whether oral or
written, relating to the subject matter hereof, and no party hereto shall be
bound by


18



--------------------------------------------------------------------------------



 



nor charged with any written or oral representations, warranties, statements,
promises, agreements and understandings not specifically set forth in this
Agreement. No amendments or modifications of the terms of this Agreement,
including any conflicting or additional terms contained in any sales order,
purchase order, acknowledgment form, or other written document submitted by
either party hereto, shall be binding on either party hereto unless reduced to
writing and signed by a duly authorized representative of each party hereto.
 
19.2 Notices.  All notices given pursuant to this Agreement shall be sent by:
(a) certified mail, return receipt requested, in which case notice will be
deemed delivered three (3) Business Days after deposit, postage prepaid in the
United States mail; (b) a nationally recognized overnight courier, in which case
notice will be deemed delivered one (1) Business Day after deposit with such
courier; or (c) personal delivery. Addresses of the parties hereto are as
follows:
 

           
To Rockwell:
  Rockwell Medical Technologies, Inc.
30142 Wixom Road
Wixom, Michigan 48383
Attention: Chief Executive Officer      
To DaVita:
  DaVita Inc.
15253 Bake Parkway
Irvine, California 92618
Attention: Vice-President of Purchasing      
With a copy to:
  DaVita Inc.
601 Hawaii Street
El Segundo, California 90245
Attention: General Counsel


 
The above addresses may be changed by written notice to the other party hereto,
provided that no notice of a change of address will be effective until actual
receipt of such notice.
 
19.3 Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the laws of the State
of Delaware.
 
19.4 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS OR
EVENTS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THE PARTIES
HERETO EACH AGREE THAT ANY AND ALL SUCH CLAIMS AND CAUSES OF ACTION SHALL BE
TRIED BY THE COURT WITHOUT A JURY. EACH OF THE PARTIES HERETO FURTHER WAIVES ANY
RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LEGAL PROCEEDING IN WHICH A JURY TRIAL HAS
BEEN WAIVED WITH ANY OTHER LEGAL PROCEEDINGS IN WHICH A JURY TRIAL CANNOT OR HAS
NOT BEEN WAIVED.


19



--------------------------------------------------------------------------------



 



 
19.5 Attorneys Fees.  In the event of any legal proceeding between the parties
hereto with respect to this Agreement, the enforceability of any of its
provisions or any alleged or actual breach of this Agreement by any party
hereto, the prevailing party shall be entitled to recover reasonable attorney’s
fees and all other costs and expenses incurred in connection with pursuing any
action with respect thereto, in addition to any other relief to which such party
may be entitled. The term “prevailing party” shall mean with respect to each
claim asserted in a complaint the party in whose favor final judgment after
appeal (if any) is rendered with respect to such claim asserted in the
complaint.
 
19.6 Non-Limitation of Rights and Remedies.  Except as otherwise expressly
provided herein, the various rights and remedies provided herein shall be
cumulative and in addition to any other rights and remedies the parties hereto
may be entitled to pursue at law or equity. The exercise of one or more of such
rights or remedies shall not impair the right of either party hereto to exercise
any other right or remedy at law or equity.
 
19.7 Waiver.  No waiver by any party hereto, whether express or implied, of its
rights under any provision hereto shall constitute a waiver of the party’s
rights under such provisions at any other time or a waiver of the party’s rights
under any other provision hereto. No failure by any party hereto to take any
action against any breach of this Agreement or default by another party hereto
shall constitute a waiver of the former party’s right to enforce any provision
of this Agreement or to take action against such breach or default or any
subsequent breach or default by the other party hereto. To be effective any
waiver must be in writing and signed by the waiving party.
 
19.8 Severability.  In the event any provision of this Agreement shall be held
to be invalid or unenforceable in any respect, such provision shall be enforced
to the fullest extent permitted by law and the remaining provisions of this
Agreement shall remain in full force and effect. If any such invalid portion
constitutes a material term of this Agreement, the parties hereto shall meet and
in good faith seek to mutually agree to modify this Agreement so as to retain,
if possible, the overall essential terms of this Agreement.
 
19.9 Conflicts.  To the extent that any provision of any sales order, purchase
order, invoice, or any other document, or the terms of any of Rockwell’s general
policies, terms and conditions, procedures or catalogs, conflict with or alter
any term of this Agreement, this Agreement shall govern and control.
 
19.10 Assignment and Transfer.  This Agreement will be binding upon and inure to
the benefit of the parties hereto. This Agreement may not be Transferred by any
party hereto without the prior written consent of the other party hereto;
provided however that nothing in this Agreement shall or is intended to limit
the ability of DaVita to Transfer this Agreement, in whole or in part, without
the consent of Rockwell to: (a) any Affiliate of DaVita; (b) any buyer in
connection with a Sale of DaVita; or (c) any lenders of DaVita as collateral for
borrowings.
 
19.11 Relationship of the Parties.  This Agreement is not intended to create and
shall not be construed as creating between Rockwell and DaVita the relationship
of Affiliate, principal and agent, joint venture, partnership, or any other
similar relationship, the existence of which is hereby expressly denied. Neither
party hereto shall have (nor shall it hold itself out as having) any right,
power or authority to make or incur any legally binding agreement, obligation,
representation, warranty or commitment on behalf of the other party hereto or to
direct any action of, or activity by the other party hereto or any of its
officers, directors, members, managers, employees or agents.
 
19.12 Counterparts; Facsimile/PDF Signatures.  This Agreement may be executed in
any number of counterparts and any party hereto may execute any such
counterpart, each of which when


20



--------------------------------------------------------------------------------



 



executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
This Agreement shall become binding when one or more counterparts taken together
shall have been executed and delivered by each of the parties hereto. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts. The parties hereto agree
that facsimile transmission or PDF of original signatures shall constitute and
be accepted as original signatures.
 
19.13  Headings and Interpretation.  All Section and Article headings contained
in this Agreement are for convenience of reference only, do not form a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter as the
context requires. The words “include”, “includes” and “including”, and words of
similar import, shall be deemed to be followed by the phrase “without
limitation”. Unless the context expressly by its terms requires otherwise,
(a) any reference to any law herein shall be construed as referring to such law
as from time to time enacted, repealed or amended, (ii) any reference herein to
any Person shall be construed to include such Person’s permitted successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (iv) all references herein to
Sections, Articles, or Exhibits shall be construed to refer to Sections,
Articles, or Exhibits of this Agreement.
 
19.14 Joint Preparation.  Each party hereto: (a) has participated in the
preparation of this Agreement; (b) has read and understands this Agreement; and
(c) has been represented by counsel of its own choice in the negotiation and
preparation of this Agreement. Each party hereto represents that this Agreement
is executed voluntarily and should not be construed against any party hereto
solely because it drafted all or a portion hereof.
 
19.15 Time of Essence.  Rockwell’s obligation to meet the delivery dates or any
other time periods set forth herein is of the essence.
 
19.16 Survival.  Notwithstanding anything to the contrary that may be contained
elsewhere in this Agreement, this Article XIX and Articles II, VI, IX, X, XI,
XII and XIII shall survive, and remain in full force and effect, following the
expiration or termination of this Agreement for any reason.
 
19.17 Business Day.  If any payment is due, or any time period for giving notice
or taking action expires, on a day that is not a Business Day, the payment shall
be due and payable on, and the time period for giving such notice or taking such
action shall automatically be extended to, the next succeeding Business Day.
 
19.18 Public Announcements.  Except as otherwise required pursuant to any
applicable federal or state securities laws or stock listing requirements, no
party hereto shall make any public announcement of any kind or any filing with
respect to the other party hereto or any of the transactions provided for herein
without the prior written consent of the other party hereto. Except as otherwise
required pursuant to any applicable federal or state securities laws or stock
listing requirements, any press release or other announcement or notice
regarding the other party hereto or any of the transactions contemplated by this
Agreement shall be by joint press release mutually agreed to in writing by the
parties hereto.
 
[SIGNATURE PAGE FOLLOWS]


21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as of the Effective Date.
 

     
ROCKWELL:
  DAVITA:      
ROCKWELL MEDICAL TECHNOLOGIES, INC.
  DAVITA INC.      
By: 
/s/  Rob Chioini



 
By: 
/s/  LeAnn Zumwalt



     
Print Name:  Rob Chioini
 
Print Name:  LeAnn Zumwalt
     
Title:  CEO
 
Title:  VP
     
Time of Signature:  2/16/11 3:40 p.m.
 
Time of Signature:  2/16/11
          Approved as to form:           DAVITA INC.          
By: 
/s/  Jon Kweller



         
Print Name:  Jon Kweller
         
Title:  Deputy General Counsel


 
[SIGNATURE PAGE TO PRODUCTS PURCHASE AGREEMENT]






--------------------------------------------------------------------------------



 



EXHIBIT A

 
PRODUCTS AND PURCHASE PRICE
 
See attached.


A-1



--------------------------------------------------------------------------------



 



(ROCKWELL LOGO) [k50169k5016902.gif]
 
EXHIBIT A; 2011
 
Price Quote Standard Formulas
 

                    CATALOG #   DESCRIPTION   PACKAGING   UNIT   PRICE    
[*
                                                                               
                                                                               
                                   
*]
               



 
NOTE:
• [*



                                                                            
                     *]
 
• [*                                                                            
          *]
 
 
30142 Wixom Road o  Wixom, MI 48393 o  (248) 960-9009 o  Fax
(248) 960-9119 o  (800) 449-3353


A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
 
[*          *]
 
See attached.


B-1



--------------------------------------------------------------------------------



 



(ROCKWELL LOGO) [k50169k5016902.gif]
 
EXHIBIT B; 2011
 
The purchase price for the Products as set forth on Exhibit A is applicable in
the following states:
 
[*          *]
 
[*          *]
 
[*                                                                            
                                                                            
                     *]
 
 
30142 Wixom Road o  Wixom, MI 48393 o  (248) 960-9009 o  Fax
(248) 960-9119 o  (800) 449-3353


B-2



--------------------------------------------------------------------------------



 



EXHIBIT C

 
DAVITA SHIPPING AND ORDER REQUIREMENTS
 
See attached.


C-1



--------------------------------------------------------------------------------



 



(ROCKWELL LOGO) [k50169k5016902.gif]

 
EXHIBIT C; 2011

DAVITA SHIPPING & ORDERING GUIDELINES
 
GENERAL GUIDELINES APPLICABLE TO ALL PRODUCTS (DRI-SATE® DRY ACID CONCENTRATE,
RENALPURE® LIQUID ACID CONCENTRATE, RENALPURE® BICARBONATE POWDER, STERILYTE®
LIQUID BICARBONATE, CITRAPURE® DRY ACID and LIQUID ACID CONCENTRATE and CLEANING
AGENTS)
 
1. [*          *]
 
2. [*          *]
 
3. [*          *]
 
4. [*          *]
 
5. [*          *]
 
6. [*          *]
 
NOTE: [*          *]
 
SPECIFIC ADDITIONAL GUIDELINES FOR CERTAIN PRODUCTS
 
[*          *]
 
 
30142 Wixom Road o  Wixom, MI 48393 o  (248) 960-9009 o  Fax
(248) 960-9119 o  (800) 449-3353


C-2



--------------------------------------------------------------------------------



 



EXHIBIT D

 
RETURN GOODS POLICY
 
See Item 3 of Exhibit C.


D-1



--------------------------------------------------------------------------------



 



EXHIBIT E

 
WARRANT
 
See attached.


E-1



--------------------------------------------------------------------------------



 



THIS STOCK PURCHASE WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. IT MAY NOT BE OFFERED, SOLD OR
TRANSFERRED IN THE ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. THIS WARRANT
IS ALSO SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 5 HEREOF.
 
WARRANT TO PURCHASE SHARES
OF COMMON STOCK, NO PAR VALUE, OF
ROCKWELL MEDICAL TECHNOLOGIES, INC.
 
February 16, 2011
 
THIS STOCK PURCHASE WARRANT (“Warrant”) CERTIFIES THAT, for value received,
subject to the provisions hereinafter set forth, DaVita Inc. (the “Holder”) is
entitled to purchase from Rockwell Medical Technologies, Inc., a Michigan
corporation, and its successors and assigns (the “Company”) up to 100,000 shares
(the “Warrant Shares”) of common stock of the Company, no par value (the “Common
Stock”). This Warrant is the “Warrant Agreement” issued in accordance with that
certain Products Purchase Agreement, dated as of February 16, 2011, between the
Company and Holder (the “Agreement”). This Warrant is subject to the provisions
and adjustments, and exercise hereof is subject to and will be made on the terms
and conditions, hereinafter set forth.
 
The following is a statement of the rights of the Holder of this Warrant and the
terms and conditions to which this Warrant is subject, to which terms the Holder
hereof, by acceptance of this Warrant, assents.
 

1.   EXERCISE OF WARRANT

 
(a) The Warrant shall become exercisable in full on the first day immediately
following the end of the Initial Term (as defined in the Agreement) (the
“Exercise Date”). The exercise price for the Warrant Shares is $10.25 per share
(the “Exercise Price”). On and after the Exercise Date, subject to the
conditions set forth herein, this Warrant may be exercised in whole at any time
or in part from time to time until the close of business on the Expiration Date
(as defined below) by the Holder by the surrender of this Warrant at the
principal office of the Company, accompanied by a signed notice of exercise in
the form attached hereto and payment to the Company of the Exercise Price in the
manner set forth below for each of the Warrant Shares intended to be purchased.
Such payment shall be made by Holder to the Company in the form of cash, a
certified or cashier’s check or by means of the cashless method described in
Section 1(b) of this Warrant. Notwithstanding any other provision in this
Warrant to the contrary, this Warrant shall not be deemed exercised until
payment in full of the applicable Exercise Price for the


E-2



--------------------------------------------------------------------------------



 



Warrant Shares to be purchased has been received by the Company as specified in
this Section 1. The Warrant will expire at the earlier of (i) the close of
business on the 90th day immediately following the completion of the Initial
Term (as defined in the Agreement), or (ii) the termination of the Agreement by
the Company pursuant to Section 2.4 thereof (the earlier of such dates being the
“Expiration Date”). If the Expiration Date shall occur prior to the Exercise
Date, the Warrant shall expire without becoming exercisable.
 
(b) The Holder may exercise the Warrant by the surrender of this Warrant at the
principal office of the Company on or before the Expiration Date together with a
written notice of cashless exercise, in which event the Company shall issue to
the Holder the number of shares of Common Stock determined as follows:
 
X = (Y x (A-B))/A
 
where:
 
X = the number of shares of Common Stock to be issued to the Holder;
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;
 
A = the average of the high and low trading prices per share of the Common Stock
on the Nasdaq Stock Market for the five trading days immediately preceding (but
not including) the date of exercise.
 
B = the Exercise Price (as adjusted to the date of such calculation).
 

2.   ADJUSTMENTS

 
(a) In the event the Company shall (i) pay a dividend to the holders of Common
Stock in shares of Common Stock, (ii) subdivide its outstanding shares of Common
Stock into a greater number of shares, or (iii) combine its outstanding shares
of Common Stock into a smaller number of shares, then (A) the number of Warrant
Shares that, at such time, remain available for purchase pursuant to this
Warrant (“Available Warrant Shares”) shall be adjusted so that such amount is
equal to the number of shares of Common Stock which Holder would have owned
immediately after such event had the number of Available Warrant Shares
immediately prior to the occurrence of such event been owned on the record date
for such event and (B) the Exercise Price shall be adjusted by multiplying the
Exercise Price in effect immediately prior to such event by a fraction (x) the
numerator of which is the total number of outstanding shares of Common Stock
immediately prior to such event, and (y) the denominator of which shall be the
total number of outstanding shares of Common Stock immediately after such event.
Such adjustment shall become effective immediately after the opening of business
on the day following such record date or the day upon which such dividend,
subdivision or combination becomes effective.
 
(b) In the event the Company shall (i) issue by reclassification of its Common
Stock any shares of the Company of any class or series, (ii) merge or
consolidate with or into another entity (other than a merger in which the
Company is the surviving entity and which does not result in any
reclassification of the outstanding shares of Common Stock), (iii) sell or
otherwise convey to another entity all or substantially all of the assets of the


3



--------------------------------------------------------------------------------



 



Company followed by the distribution of the proceeds thereof to the shareholders
of the Company, or (iv) engage in a share exchange involving all or
substantially all of the stock of the Company, then the Holder shall thereafter
be entitled to receive upon the exercise of this Warrant, instead of the
Available Warrant Shares, the consideration which the Holder would have owned
immediately after such event had the Available Warrant Shares been owned
immediately prior to the occurrence of such event.
 
(c) No adjustment shall be required unless such adjustment would require an
increase or decrease of at least one-tenth of a share in the number of Warrant
Shares, or at least one-tenth of a cent in the Exercise Price; provided,
however, that any adjustment which by reason hereof is not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
 
(d) No fractional shares of Common Stock shall be issued upon exercise of this
Warrant. The number of shares issued shall instead be rounded down to the
nearest whole share and any fractional share disregarded.
 
(e) In the event that, as a result of an adjustment made pursuant to this
Section 2, the Holder shall become entitled to receive any shares of capital
stock of the Company other than shares of Common Stock, the number of such other
shares so receivable upon exercise of this Warrant shall be subject thereafter
to adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Warrant Shares contained in
this Warrant.
 
(f) The Company shall not, by amendment of its Articles of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all of the provisions of this Section 2.
 

3.   FULLY PAID STOCK

 
The Company agrees that the Warrant Shares delivered upon exercise of this
Warrant as herein provided shall, at the time of such delivery, be fully paid
and non-assessable, and free from all liens and charges with respect to the
purchase thereof. During the period within which this Warrant may be exercised
for Common Stock, the Company will at all times have authorized, and hold in
reserve for issuance upon exercise of this Warrant, a sufficient number of
shares of Common Stock to provide for the exercise of this Warrant.
 

4.   LOST OR STOLEN WARRANTS

 
In case this Warrant shall be mutilated, lost, stolen or destroyed, the Company
shall issue a new Warrant of like date, tenor, and denomination and deliver the
same in exchange and substitution for and upon surrender and cancellation of any
mutilated


4



--------------------------------------------------------------------------------



 



Warrant, or in lieu of the lost, stolen or destroyed Warrant, upon receipt of an
indemnity agreement or bond from Holder reasonably satisfactory to the Company.
 

5.   ASSIGNMENT

 
This Warrant may not be Transferred (as defined below) without the prior written
consent of the Company; provided, however, that if the Agreement is Transferred
in accordance with the terms thereof, this Warrant may be Transferred to the
transferee of the Agreement. A “Transfer” means any sale, transfer, assignment,
pledge, mortgage, exchange, hypothecation, grant of a security interest or other
direct or indirect disposition or encumbrance of an interest (including by
operation of law) or the rights thereof. The Company shall deem and treat the
Holder (or any successor holder to whom this Warrant is Transferred in
accordance with this Section 5) as the absolute owner of this Warrant,
notwithstanding any notations of ownership or writing hereon made by anyone
other than the Company, for all purposes and shall not be affected by any notice
to the contrary. Any attempted Transfer of this Warrant without compliance with
this Section 5 shall be null and void.
 

6.   SECURITIES MATTERS

 
(a) Neither this Warrant nor the Warrant Shares have been registered under the
Securities Act of 1933, as amended (the “Act”), or any applicable “Blue Sky”
laws.
 
(b) By exercising this Warrant, Holder (or any successor holder to whom this
Warrant is Transferred in accordance with Section 5) is deemed to represent and
warrant to the Company that (i) Holder is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Act and was not organized for the
purpose of acquiring the Warrant or the Warrant Shares; (ii) Holder’s financial
condition is such that it is able to bear the risk of holding the Warrant Shares
for an indefinite period of time and could afford a complete loss on such
investment; (iii) Holder has sufficient knowledge and experience in investing in
companies similar to the Company so as to be able to evaluate the risks and
merits of its investment in the Company and has so evaluated the risks and
merits of such investment, understands that an investment in the Warrant Shares
involves a significant degree of risk, including a risk of total loss of
Holder’s investment, and understands the risk factors included, or that may be
included in the future, in the Company’s periodic reports filed from time to
time with the Securities and Exchange Commission; (iv) Holder acknowledges that
the Company has made available copies of its annual, quarterly and other reports
and documents filed with the Securities and Exchange Commission pursuant to
Sections 13(a), 14(a), 14(c) and 15(d) of the Securities Exchange Act of 1934,
as amended, and the information incorporated in such reports and documents by
reference, and acknowledges that, a reasonable time before Holder’s exercise of
the Warrant, it has reviewed such reports and documents, has had the opportunity
to ask questions about the Company and the Warrant Shares, that such questions
have been answered to Holder’s satisfaction, and that it has obtained all other
information with respect to an investment in the Warrant Shares that it has
requested from the Company; and (v) Holder is acquiring the Warrant Shares for
its own account for investment and not for resale or with a view to distribution
thereof in


5



--------------------------------------------------------------------------------



 



violation of the Securities Act of 1933. Except to the extent that the sale of
the Warrant Shares by the Company upon exercise of the Warrant has been
registered under the Act, each and every certificate representing Warrant Shares
delivered upon exercise of this Warrant shall bear the following legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT
BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
(c) Anything to the contrary herein notwithstanding, the Company’s obligation to
sell and deliver Common Stock pursuant to the exercise of this Warrant is
subject to its receipt of satisfactory assurance that the issuance of such
shares shall not violate any of the provisions of the Act or the rules and
regulations of the Securities and Exchange Commission promulgated thereunder. No
Warrant Shares shall be issued until counsel for the Company has determined that
the Company has complied with all requirements under applicable securities laws.
 

7.   NO RIGHTS AS SHAREHOLDER

 
Nothing contained in this Warrant shall be construed as conferring upon the
Holder any rights as a shareholder of the Company.
 

8.   MISCELLANEOUS

 
(a) All covenants and agreements of the Company in this Warrant shall be binding
upon the Company’s successors and assigns. All covenants and provisions hereof
by or for the benefit of the Holder shall bind and inure to the benefit of its
successors and permitted assigns hereunder.
 
(b) This Warrant shall be construed and enforced in accordance with the laws of
the State of Michigan without regard to choice of law principles that would
compel the application of the law of any other jurisdiction.
 
(c) Except as provided in Section 2, this Warrant may be amended only with the
written consent of the Company and the Holder.
 
(d) Any notices or other communications required or permitted hereunder shall be
sufficiently given if in writing and delivered in person or sent by United
States mail, by registered mail, postage prepaid, or by courier or express
delivery service (including, without limitation, Federal Express and UPS), and
if to the Holder, addressed to the Holder at 15253 Bake Parkway, Irvine,
California 92618, Attention: Vice-


6



--------------------------------------------------------------------------------



 



President of Purchasing, and if to the Company, addressed to it at 30142 Wixom
Road, Wixom, Michigan 48393, Attention: Chief Financial Officer, or to such
other address or attention as shall be furnished in writing by the Company or
the Holder. Any such notice or other communication shall be deemed to have been
given as of the date received.
 
(e) In the event of any conflict between this Warrant and the Agreement, the
terms of this Warrant shall control.


7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Warrant to be signed by a
duly authorized officer and this Warrant to be dated as of the date set forth
above.
 
ROCKWELL MEDICAL TECHNOLOGIES, INC.
 

  By: 
    



 

  Its: 
    



 


8



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
 
Rockwell Medical Technologies, Inc.
30142 Wixom Road
Wixom, Michigan 48393
Attention: Chief Financial Officer
 
A Warrant was issued to the undersigned as of February 16, 2011 to purchase up
to 100,000 shares of Rockwell Medical Technologies, Inc. common stock at the
exercise price set forth in the Warrant. The undersigned hereby elects to
exercise the Warrant with respect to           shares. Payment of the exercise
price is being made by (check one):
 
          
 
/          /  cash;
 
          
 
/          /  certified or cashier’s check delivered with this notice;
 

  /          /   cashless exercise method described in Section 1(b) of the
Warrant.

 
The stock certificate for the shares acquired upon exercise should be issued to:
 

(name) ­ ­
 

(address) ­ ­
 

 

(Social Security No. or EIN) ­ ­
 

 


  By: 
    



 


  Its: 
    



 


  Dated: 
    



 


9